DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed September 22, 2021 has been entered. Claims 1-3, 5-8, 10, 11, 13-16 and 18-20 are amended.  Claim 4 is cancelled.  Claims 10-17 were withdrawn in a previous office action.  Therefore, claims 1-3 and 5-20 are currently pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1, lines 7, recites “the controller is operable to anticipate receiving the start signal and to direct the lubricant module to supply the lubricant to the tool prior to receiving the start signal from the machine tool controller” and further in line 14, “the start signal is a command for the MQL system to supply lubricant to the tool.”  It is unclear what “operable to anticipate….direct the lubricant module to supply the lubricant” means.  Is the system supplying lubricant prior to the start signal or not?  Can the 
Claim 19 recites “the controller is operable to direct the lubricant module to supply the lubricant prior to the controller receiving the start signal from the machine tool controller.”  Is lubricant being supplied prior to receiving the start signal or not?  Can the system be “operable to” but not actually supply lubricant prior to the start signal?  It is vague and unclear how the controller is able to direct the lubricant module to supply lubricant without a start signal.  Is this system performing a function with no direction from a controller to do so?  How is this done?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Bangma et al., U.S. Patent Publication 2017/0113315.

As per claim 1, Bangma et al. disclose a minimum quantity lubrication (MQL) system (abstract) comprising:

 	a pneumatic module (14) configured to be coupled to the spindle (86) and configured to supply pressurized air (para [0035]) to the tool (86); and
 	a controller (12) operable to control the operation of both the lubricant module (16) and the pneumatic module (14) (para [0013]), wherein the controller (12) is microprocessor-based;
 	wherein the controller (12) is configured to receive a start signal from a machine tool controller (external controller, line 5, para [0013]) and wherein the controller (12) is operable to anticipate receiving the start signal and to direct the lubricant module (16) to supply the lubricant to the tool prior to the receiving the start signal from the machine tool controller (paras [0033-0034]) [Examiner interprets the diverter valve (68) of the lubricant module is calibrated prior to use with the flow meter (66) to generate a table of calibration values for a fixed set of flow rates.  The values generated by the flow meter are converted to actual flow rates for the MQL system when it is operating.  Further, that the initial signal for this calibration is from the machine controller as the fluid is being delivered to the spindle/tool.  This signal would happen prior to the normal start signal of routine operation], wherein the controller (12) is operable to anticipate receiving the start signal after previously receiving a stop signal, wherein the stop signal is a command for the MQL system to not supply lubricant to the tool (88), and wherein the start signal is a command for the MQL system to supply lubricant to the tool (88).   

As per claim 5, Bangma et al. as set forth above, disclose the controller is configured to activate the lubricant module (16) in response to receiving a second signal from the machine tool controller, wherein the second signal is received before the start signal (paras [0033-0034]).  Examiner interprets the diverter valve (68) of the lubricant module is calibrated prior to use with the flow meter (66) to generate a table of calibration values for a fixed set of flow rates.  The values generated by the flow meter are 

As per claim 7, Bangma et al. as set forth above, disclose a valve (68) between the lubricant module (16) and the tool (88), wherein the controller (12) is configured to open the valve before the start signal is received (paras [0033-0034]).  Similar to claim 5, Examiner interprets the calibration process necessitates the diverter valve opens upon direct signal of the controller in a calibration process that precedes a normal start signal.  

As per claim 9, Bangma et al. as set forth above, disclose the lubricant module (16) is configured as one of a volumetric system (para [0023]) and a flow metered system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangma et al., U.S. Patent Publication 2017/0113315 in view of Boelkins et al., U.S. Patent Publication 2017/0066096.

As per claim 2, Bangma et al. as set forth above, do not disclose the controller is configured to select a lubricant pressure level for the lubricant module before receiving the start signal, wherein the selected lubricant pressure level corresponds to a known backpressure parameter associated with the tool coupled to the spindle. However, Boelkins et al. in their Method and Apparatus for Direct Setting of Lubricant Output Amounts in a Minimum Quantity Lubrication system invention teach a MQL system controller (16) with a programming interface (27) to identify tool lubricant and airflow characteristics along with a Control ID (70) to store existing characteristics of existing, identified tools (paras [0031-0033]). 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bangma et al. by identifying tools with their specific volumetric flow rate and corresponding air flow rate so the appropriate lubricant pressure levels can be used with specific tools, as taught by Boelkins et al., for the purpose of being able to quickly supply a known tool with an optimal air/lubricant mist for maximum tool life and performance.

As per claim 3, Bangma et al. as set forth above, do not disclose the controller is configured to receive from the machine tool controller an identity of any one of a plurality of tools that are configured for coupling to the spindle, when the one of the plurality of tools is coupled to the spindle, and wherein the machine tool controller is configured to determine the identity of the one of plurality of tools as defined by an associated optical or RFID tag.  However, Boelkins et al. in their Method and Apparatus for Direct Setting of Lubricant Output Amounts in a Minimum Quantity Lubrication system invention teach a MQL system controller (16) with a programming interface (27) to identify tool lubricant and airflow characteristics along with a Control ID (70) to store existing characteristics of existing, identified tools (paras [0031-0033]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bangma et al. with identifying 

As per claim 18, Bangma et al. disclose a minimum quantity lubrication (MQL) system (abstract) comprising:
 	a lubricant module (16) configured to be coupled to a machining spindle (86) and operable to supply lubricant at a selected flow rate (paras [0018, 0019]) to a tool (88) coupled to the spindle (86);
 	a pneumatic module (14) configured to be coupled to the spindle (86) and configured to supply pressurized gas (para [0035]) to the tool (86); and
 	a controller (12) operable to control the operation of both the lubricant module (16) and the pneumatic module (14), wherein the controller (12) is microprocessor-based;
  	wherein the controller (12) is configured to anticipate receiving a start signal from a machine tool controller (external controller, line 5, para [0013]).  Bangma et al. do not disclose selecting a lubricant pressure level for the lubricant module before receiving the start signal, wherein the selected lubricant pressure level corresponds to a known backpressure parameter associated with the tool coupled to the spindle to achieve the selected flow rate, wherein the controller is configured to anticipate receiving the start signal after previously receiving a stop signal, wherein the stop signal is a command for the MQL system to not supply lubricant to the tool, and wherein the start signal is a command for the MQL system to supply lubricant to the tool.  However, Boelkins et al. in their Method and Apparatus for Direct Setting of Lubricant Output Amounts in a Minimum Quantity Lubrication system invention teach a MQL system controller (16) with a programming interface (27) to identify tool lubricant and airflow characteristics along with a Control ID (70) to store existing characteristics of existing, identified tools (paras [0031-0033]). 


As per claim 19, Bangma et al. and Boelkins et al. as set forth above, disclose the controller (12) is operable to direct the lubricant module (16) to supply the lubricant prior to the controller (12) receiving the start signal from the machine tool controller (paras [0033-0034]). [Examiner interprets the diverter valve (68) of the lubricant module is calibrated prior to use with the flow meter (66) to generate a table of calibration values for a fixed set of flow rates.  The values generated by the flow meter are converted to actual flow rates for the MQL system when it is operating.  Further, that the initial signal for this calibration is from the machine controller as the fluid is being delivered to the spindle/tool.  This signal would happen prior to the normal start signal of routine operation]

As per claim 20, Bangma et al. and Boelkins et al. as set forth above, do not disclose the tool is a selected one of a plurality of different tools that are configured for coupling to the spindle, and wherein the controller is configured to receive from the machine tool controller determine an identity of the selected tool when the selected tool is coupled to the spindle, and wherein the machine tool controller is configured to determine the identity of the selected tool as defined by an associated optical or RFID tag.  However, Boelkins et al. in their Method and Apparatus for Direct Setting of Lubricant Output Amounts in a Minimum Quantity Lubrication system invention teach a MQL system controller (16) with a programming interface (27) to identify tool lubricant and airflow characteristics along with a Control ID (70) to store existing characteristics of existing, identified tools (paras [0031-0033]).  Therefore it would .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bangma et al., U.S. Patent Publication 2017/0113315 in view of Boelkins, U.S. Patent 6,567,710.

As per claim 6, Bangma et al. as set forth above, disclose the controller (12) is configured to activate the lubricant module (16) before receiving the start signal (Examiner interprets controller is operable to direct the lubricant module to supply lubricant based on the description of its continuous flow of lubricating fluid during operation or between operations, para [0019]).  Bangma et al. do not disclose this by referencing a pre-established signature of a machine tool process that is being carried out by the machine tool controller, and wherein the signature comprises one or more periods of time during the machine tool process that includes one or more periods of time when the lubricant module is directed to provide lubricant.  However, Boelkins in his Program-Controlled Fluid Supply System and Controller Therefor invention discloses a controller to activate a lubricant module by referencing a pre-established signature of a machine tool process carried out by the machine tool controller, the controller activates the processor actuated valve assembly after the user inputs a series of parameters specific to the work piece in order to allow a task to be completed by the fluid supply system (col. 8, lines 8-60).  The signature includes periods of time during the machine tool process when the lubricant module is directed to provide lubricant (col. 8, lines 8-60).  Therefore it would have been obvious to one of .  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bangma et al., U.S. Patent Publication 2017/0113315 in view of Perry et al., U.S. Patent Publication 2012/0325321.

As per claim 8, Bangma et al. as set forth above, do not disclose the controller is configured to start a timer to determine an elapsed time after the valve is opened, and to close the valve if the elapsed time exceeds a predetermined time interval during which the start signal has not been received by the controller.  However, Perry et al. in their Tool Lubrication Delivery Monitoring System and Method invention disclose a tool lubrication delivery monitoring system using an accelerometer to determine whether fluid flow or valve operation is within established parameters.  The method including if an insufficient amount of lubricant is provided to a cutting tool a warning will be executed and if the warning is not properly addressed an automatic shutdown strategy occurs (paras 0032-0035]).  Examiner interprets this shutdown strategy based on a timer if warnings go unnoticed or unaddressed. 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bangma et al. with a timer to shut off the flow of lubricant (valve) if an elapsed time exceeds a predetermined time, as taught by Perry et al., for the purpose of preventing unneeded lubricant flow to an operation if the operation fails to launch due to other unforeseen reasons.


Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. Applicant argues Bangma does not disclose or suggest a controller “operable to anticipate receiving the start signal and to direct the lubricant module to supply the lubricant to the tool prior to receiving the start signal from the machine tool controller….”.  Rather, that Bangma is silent with regards to any sort of anticipation of a start signal having previously received a stop signal.  Examiner respectfully disagrees.  First, as mentioned above under USC 112(b), it is unclear how “anticipation” works to enable a system to perform a function with no direction from a controller to do so.  Next, as best understood, Examiner interprets the diverter valve (68) of the lubricant module being calibrated prior to use with the flow meter (66) to generate a calibration value table for a fixed set of flow rates can be considered an anticipatory function prior to a start signal (Bangma, paras [0033, 0034]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654